                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


  SHANDLE MARIE RILEY,                                :

         Plaintiff,                                   :

  v.                                                  :
                                                          DOCKET NO. 1:19-cv-00304-HMS-CHS
  HAMILTON COUNTY GOVERNMENT,                         :

  DEPUTY DANIEL WILKEY, in his capacity               :
  as a deputy sheriff for Hamilton County
  Government and, in his individual capacity,         :

                                                      :
  DEPUTY JACOB GOFORTH, in his capacity
  as a deputy sheriff for Hamilton County             :
  Government and, in his individual capacity,
                                                      :
         Defendants.


                            JOINT STATUS REPORT
 ______________________________________________________________________________


        Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the parties submit the

 following report and proposed discovery plan:

        1.      Counsel for the parties held a telephonic discovery planning conference on

 February 5, 2020 which time they discussed the nature and bases of the parties’ claims and

 defenses, the possibilities of settlement, arrangements for the initial disclosures required by Rule

 26(a)(1), issues relating to preserving discoverable information, and the development of a

 discovery plan. The parties were represented by Robin Ruben Flores (for Plaintiffs), James F.

 Exum (for Defendant Daniel Wilkey), Sharon Milling and R. Dee Hobbs (for Hamilton County

 Government) and W. Gerald Tidwell (for Jacob Goforth).

        2.      As a result of the discovery planning conference, it was agreed as follows:


                                                  1
Case 1:19-cv-00304-TRM-CHS Document 45 Filed 02/17/20 Page 1 of 4 PageID #: 281
                  a.     The parties do not believe that any changes should be made in the timing,
                         form, or requirements for disclosures under Rule 26(a) of the Federal
                         Rules of Civil Procedure. The parties will make all initial disclosures
                         required by Rule 26(a)(1) on or before March 6, 2020.

                  b.     The parties believe that discovery, including depositions of expert
                         witnesses if necessary, can be completed by March 31, 2021. Subjects for
                         discovery include the factual allegations of the Complaints, Plaintiffs’
                         damages, and Defendants’ Answers and defenses.

                  c.     The parties do anticipate disputes over the disclosure or discovery of
                         electronically stored information. To the extent that disclosure or
                         discovery of such information becomes an issue, the parties will confer
                         over the proper handling of the same and will supplement this discovery
                         plan accordingly.

                  d.     The parties do anticipate issues relating to claims of privilege or
                         production of documents entitled to protection as trial-preparation
                         materials. The parties will revisit such issues as necessary in the course of
                         discovery if the Court does not grant a stay.

                  e.     The parties do not believe that any changes should be made in the
                         limitations on discovery imposed by the Federal Rules of Civil Procedure
                         and the Court’s local rules.

                  f.     The parties anticipate that discovery in this matter may include private
                         medical records subject to the Health Insurance Portability and
                         Accountability Act, and its implementing regulations. The parties will
                         endeavor to agree on a protective order that they jointly will present to the
                         Court for entry pursuant to Rule 26(c), Fed. R. Civ. P., that would allow
                         the production of such medical records, and place limitations on the
                         disclosure and use of such records.

         3.       The parties do not agree that this matter may be referred to a United States

 Magistrate Judge for all purposes.

         4.       The parties state that the prospects for settlement are unknown at this time.

         5.       The parties agree that the trial of this case, if necessary, would be expected to take

 fourteen days.

         6.       Given the multiple suits involving the County and Deputy Wilkey, the parties

 request that the Court not set a trial date at this time. The anticipated difficulties in obtaining


                                                    2
Case 1:19-cv-00304-TRM-CHS Document 45 Filed 02/17/20 Page 2 of 4 PageID #: 282
 discovery from outside parties lead the parties to believe it would be better if the Court would set

 periodic status conferences to gauge the parties’ progress and set a trial date later if the parties

 have made sufficient progress in discovery.

                                                Respectfully submitted,

                                                TIDWELL AND ASSOCIATES, PC

                                                /s/ W. Gerald Tidwell, Jr.
                                                W. Gerald Tidwell, Jr., BPR#10136
                                                P. O. Box 4369
                                                Chattanooga, TN 37405
                                                Phone: (423) 602-7511
                                                Fax: (423) 602-7515
                                                Attorney for Defendant Jacob Goforth
                                                wgt@tidwellandassociates.com



                                                LAW OFFICE OF ROBIN R. FLORES,

                                                /s/ Robin Ruben Flores
                                                Robin Ruben Flores, BPR#020751
                                                4110-A Brainerd Road
                                                Chattanooga, TN 37411
                                                Phone: (423) 267-1575
                                                Fax: (423) 267-2703
                                                Attorney for Plaintiffs
                                                robin@robinfloreslaw.com


                                                HAMILTON CO. ATTORNEY’S OFFICE

                                                /s/ R. Dee Hobbs
                                                R. Dee Hobbs, BPR# 010482
                                                Hamilton County Attorney’s Office
                                                204 County Courthouse
                                                625 Georgia Avenue
                                                Chattanooga, TN 37402
                                                Phone: (423) 209-6150
                                                Fax: (423) 209-6151
                                                Attorney for Hamilton County
                                                bell.hobbslaw@gmail.com




                                                    3
Case 1:19-cv-00304-TRM-CHS Document 45 Filed 02/17/20 Page 3 of 4 PageID #: 283
                                    HAMILTON CO. ATTORNEY’S OFFICE

                                    /s/ Sharon McMullan Milling
                                    Sharon McMullan Milling, BPR#036876
                                    Hamilton County Attorney’s Office
                                    204 County Courthouse
                                    625 Georgia Avenue
                                    Chattanooga, TN 37402
                                    Phone: (423) 209-6162
                                    Fax: (423) 209-6151
                                    Attorney for Hamilton County
                                    SharonM@HamiltonTN.gov


                                    CHAMBLISS, BAHNER & STOPHEL, P.C.

                                    /s/ James Exum
                                    James Exum, BPR#025377
                                    Chambliss, Bahner & Stophel, P.C.
                                    Liberty Tower
                                    605 Chestnut Street, Suite 1700
                                    Phone: (423) 756-3000
                                    Fax: (423) 265-9574
                                    Attorney for Defendant Daniel Wilkey
                                    jfexum@chamblisslaw.com




                                       4
Case 1:19-cv-00304-TRM-CHS Document 45 Filed 02/17/20 Page 4 of 4 PageID #: 284
